Exhibit 10.2

 

FORM OF NON-QUALIFIED STOCK OPTION NOTICE

 

[NAME]

[ADDRESS]

 

This Option Notice (the “Notice”) dated as of June 12, 2009 (the “Grant Date”)
is being sent to you by Virgin Media Inc. (including any successor company, the
“Company”).  As you are presently serving as an employee of Virgin Media Inc. or
one of its subsidiary corporations, in recognition of your services and pursuant
to the Virgin Media Inc. 2006 Stock Incentive Plan (the “Plan”) the Company has
granted you the Option provided for in this Notice. This Option is subject to
the terms and conditions set forth in the Plan, which is incorporated herein by
reference, and defined terms used but not defined in this Notice shall have the
meaning set forth in the Plan.

 

1.  Grant of Option.  The Company hereby irrevocably grants to you, as of the
Grant Date, an option to purchase up to [Number] shares of the Company’s Common
Stock at a price of $8.73 per share (the “Option”).  This Option is not intended
to qualify as an Incentive Stock Option under U.S. tax laws and it is not
intended to qualify as an approved Option under U.K. tax laws.

 

2.  Vesting.  This Option shall vest as to 20% of the shares on January 1, 2010
and as to an additional 20% of the shares on each January 1 thereafter, until
fully vested.  Upon an Acceleration Event this Option, to the extent not yet
vested, shall become 100% vested.  This Option shall stop vesting immediately
upon the termination of your employment.

 

3.  Exercise Period.   This Option shall be exercisable as to any or all the
shares as to which this Option has become exercisable for a period of 10 years
from the date of grant.  Your right to exercise this Option, to the extent
vested, shall terminate on the earlier of the following dates: (a) three months
after your termination other than for Cause; (b) one year after your termination
resulting from your retirement, disability or death; (c) the date on which your
employment is terminated for Cause; or (d) June 11, 2019.

 

4.  Condition to Exercise.  This Option may not be exercised in any
circumstances unless and until the Company is satisfied that: (a) you have
entered into a binding election in the form prescribed by the Company (the
“Election”) pursuant to which you assume liability for the whole of the
employers’ National Insurance contributions due in respect of share option gains
arising from this Option; (b) you are at the time of exercise an employee of the
Company, a Subsidiary Company, Parent Company or Affiliated Entity; (c) you have
remained continuously so employed since the Grant Date; and (d) you have entered
into new terms and conditions of employment with the Company (or a Subsidiary
Company, Parent Company or Affiliated Entity) on terms satisfactory to the
Company on or before July 31, 2009.  If the exercise condition described in
paragraph 4(d) above is not satisfied, this Option will terminate in full on
August 1, 2009 unless otherwise agreed by the Company.

 

5.  Manner of Exercise.  This Option may be exercised by delivery to the Company
of a written notice signed by the person entitled to exercise the Option,
specifying the number of shares which such person wishes to purchase, together
with a certified bank cheque or cash (or such other manner of payment as
permitted by the Plan) for the aggregate option price for that number of shares
and any required withholding (including a payment sufficient to indemnify the
Company or any subsidiary of the Company in full against any and all liability
to account for any tax, employee’s National Insurance contributions, or duty
payable and arising by reason of the exercise of the Option) and the amount
necessary to meet the employers’ National Insurance liability referred to in
paragraph 4(a) of this Notice.

 

6.  Transferability.  Neither this Option nor any interest in this Option may be
transferred other than by will or the laws of descent or distribution.

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

By:

 

 

Name:  

 

 

Title:

 

 

--------------------------------------------------------------------------------